             Case 1:19-cv-03685-TSC Document 6-1 Filed 12/12/19 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


                                                            x
 UNITED STATES POSTAL SERVICE,

                                     Plaintiff;
                                                                    Case No.: 19-3685
              - v. -

NATIONAL ASSOCIATION OF LETTER
CARRIERS, AFL-CIO,

                                     Defendant.
                                                            x

             DECLARATION OF NON-RESIDENT/NON-MEMBER ATTORNEY

                  Pursuant to Rule 83.2(d) of the United States District Court for the District of

Columbia, I declare the following:

                  1.     My name is Peter D. DeChiara.

                  2.     My office address is 900 Third Avenue, Suite 2100, New York, New York

10022 and my phone number is 212-356-0216.

                  3.     I am a member of the following bars:

                        (a)      New York State Bar;
                        (b)      United States District Court for the Southern District of New York;
                        (c)      United States District Court for the Eastern District of New York;
                        (d)      United States District Court for the Eastern District of Michigan;
                        (e)      United States District Court for the Western District of Michigan;
                        (f)      United States District Court for the District of Colorado;
                        (g)      United States Court of Appeals for the Second Circuit;
                        (h)      United States Court of Appeals for the Third Circuit;
                        (i)      United States Court of Appeals for the Fourth Circuit;
                         a)      United States Court of Appeals for the Fifth Circuit;
                        (k)      United States Court of Appeals for the Sixth Circuit;
                        (1)      United States Court of Appeals for the Seventh Circuit;
                        (m)      United States Court of Appeals for the Eighth Circuit;
                        (n)      United States Court of Appeals for the Ninth Circuit;
                        (o)      United States Court of Appeals for the Tenth Circuit;
                                                   1

01152932.1
          Case 1:19-cv-03685-TSC Document 6-1 Filed 12/12/19 Page 2 of 2




                       (p)    United States Court of Appeals for the Eleventh Circuit;
                       (q)    United States Court of Appeals for the District of Columbia
Circuit; and
                       (r)    Supreme Court of the United States.

               4.      I certify that I have not been disciplined by any bar.

               5.      I have been admitted pro hac vice to this Court once in the last two years.

On September 6, 2019, I was admitted to the Court pro hac vice in the case Nat'l Ass'n ofLetter

Carriers v. United States Postal Service, 19-cv-02617.

               6.      I do not engage in the practice oflaw from an office located in the District

of Columbia/I am not a member of the District of Columbia Bar, nor do I have an application for

membership pending.

               I declare under penalty of perjury that to the best of my knowledge the foregoing

is true and correct.

Dated: New York, New York
       December/2, 2019
                                                          tek
                                                     Peter D. DeChiara
                                                     COHEN, WEISS and SIMON LLP
                                                     900 Third Avenue, Suite 2100
                                                     New York, NY 10022
                                                     212-356-0216
                                                     pdechiara@cwsny.com

                                                     Counselfor Defendant National Association
                                                     ofLetter Carriers, AFL-CIO




                                                 2
